Citation Nr: 0501768	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  99-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran, who had active duty from June 1957 to November 
1963, died in July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which entitlement to compensation 
under 38 U.S.C.A. § 1151 for the cause of the veteran's death 
was denied.  

The Board remanded this matter in February 2004 for a 
videoconference hearing.  The undersigned member held the 
hearing in November 2004 and the matter has been returned to 
the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law. This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The RO has not sent the appellant a VCAA notice with regard 
to the claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  
Therefore, this case is being remanded for the RO to inform 
the appellant of the VCAA provisions, pertaining to the duty 
to notify and the duty to assist.  The appellant should be 
notified of the evidence needed to substantiate the claim.

The Board also notes that an unredacted copy of the June 1998 
VA Administrative Board investigation memorandum is not 
included in the claims file.  This is necessary to show that 
VA medical officials conducted the investigation.  The copy 
current in the claim file does not show who conducted the 
investigation.  All of the signatures are redacted.  The name 
and title of the author of the investigation report is also 
redacted.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to medical and 
other records from VA medical facilities.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 
(2004).

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
Specifically, the appellant should be 
notified of the evidence needed to 
substantiate the claim.  Notify the 
appellant that VA will obtain records of 
Federal agencies, notify the appellant 
that he/she is responsible for submitting 
records of private health-care providers, 
unless the appellant signs a release, 
which would authorize VA to obtain them.  
Request or tell the appellant to provide 
any evidence in their possession that 
pertains to the claim, or something to 
the effect that the appellant should give 
us everything they've got pertaining to 
the claim.  

2.  Obtain an unredacted copy of the June 
1998 VA Administrative Board 
investigation memorandum regarding 
veteran, James Mazzei.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

4.  If the benefit sought on appeal is 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



